DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
In the amendments filed on 02/10/2022, claims 1-6 are canceled, claims 7-15 are pending, claim 7 is amended, claims 8-11 are withdrawn, and claims 12-15 are new.

Election/Restrictions
Claims 7 and 12-15 are allowable. The restriction requirement among Group I (claim 7), Group III (claim 8), Group IV (claim 9), Group V (claim 10), and Group VI (claim 11) as set forth in the Office action mailed on 07/19/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, Pews (US 2002/0151731 A1) teaches bis-allylphenyl isophthalate that was prepared by reacting isophthaloyl dichloride and 2-allylphenol [0060]. Pews teaches that the bis-allylphenyl isophthalate [0060] was converted to a diepoxide [0061] that was bis-[2-(2,3-epoxypropyl)phenyl ester] [0059] as described in another example [0061], wherein the bis-allylphenyl isophthalate [0060] was a diolefin [0061], wherein the diolefin was added to a dichloromethane solution of 3-4, the reaction mixture was stirred overnight at room temperature, washed with dilute aqueous sodium sulfite and dilute aqueous sodium carbonate, dried over anhydrous MgSO4, and the solvent evaporated in vacuo to give the diepoxide as a viscous oil [0052], which means that while Pews’s bis-allylphenyl isophthalate was being converted to Pews’s bis-[2-(2,3-epoxypropyl)phenyl ester] overnight at room temperature, molecules of Pews’s bis-allylphenyl isophthalate must have been present with molecules of Pews’s bis-[2-(2,3-epoxypropyl)phenyl ester] until Pews’s bis-allylphenyl isophthalate was consumed. Pews’s teachings therefore read on a composition, comprising the active ester compound and an epoxy resin, wherein the active ester compound is represented by chemical formula (1) where in chemical formula (1), Ar1 is a substituted first aromatic ring group, and each Ar2 is independently a phenyl group having one alkenyl group substituent having 3 carbon atoms, and n is an integer of 2, and wherein the epoxy resin includes a diglycidyl ester resin as claimed.
Pews does not teach wherein the mass ratio of the amount of the active ester compound used in the amount of the epoxy resin used (active ester compound/epoxy resin) is 1.1 to 5.0. The prior art of record do not teach or suggest using the active ester compound and the epoxy resin such that a mass ratio of the amount of the active ester compound used to the amount of the epoxy resin used is 1.1 to 5.0. Furthermore, there would have been no teaching, suggestion, or motivation for one of ordinary skill in the art to have used Pews’s active ester compound, which is Pews’s bis-allylphenyl isophthalate, and Pews’s epoxy resin, which is Pews’s bis-[2-(2,3-epoxypropyl)phenyl ester], at the claimed mass ratio because Pews teaches that the bis-allylphenyl 
Since claim 8 recites a cured product obtained by curing the composition according to Claim 7, and since claim 7 is allowed, claim 8 is also allowed.
Since claim 9 recites a printed circuit board obtained using the composition according to Claim 7, and since claim 7 is allowed, claim 9 is also allowed.
Since claim 10 recites a semiconductor sealing material obtained using the composition according to claim 7, and since claim 7 is allowed, claim 10 is also allowed.
Since claim 11 recites a build-up film obtained using the composition according to Claim 7, and since claim 7 is allowed, claim 11 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767